UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K [X] Annual Report under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December 31, 2009 Commission file number0-50584 LD Holdings Inc (formerly Leisure Direct, Inc.) (Name of Small Business Issuer in Its Charter) Nevada 98-0335555 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1070 Commerce Drive, Building II, Suite 303, Perrysburg, OH 43551 (Address of Principal Executive Offices) (Zip Code) (419) 873-1111 (Issuer's Telephone Number, Including Area Code) Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Act: Common Stock, $.001 par value (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. [ ] Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days. Yes X No Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. |X| Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non accelerated filer, or X a smaller reporting company in Rule 12b-2 of the Exchange Act. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X State the aggregate market value of the voting and non-voting common equity held by non-affiliates, computed by reference to the price at which the common equity was sold, or the average bid and ask prices of such common equity, as of a specified date within the past 60 days. The aggregate market value of our common shares held by non-affiliates of the registrant on April 15, 2010 was approximately $360,330. As of April 15, 2010, the Issuer had 16,575,061 common shares, $.001 par value, outstanding and 974,156 preferred shares, $.001 par value, outstanding. 2 PART I Item 1. Description of Business Forward-Looking Statements This document contains forward-looking statements, including statements regarding the Company's strategy, plans for growth and anticipated sources of capital and revenue. The Company's actual results may differ dramatically from those anticipated in these forward-looking statements. The differences may be result from one or more of the risk factors described below or from events that we have not foreseen. Risk Factors - LD Holdings has very limited financial resources. In order to implement our business plan we will have to raise capital. If we are unsuccessful in raising capital, our business will not grow. - Because of its limited operating history, LD Holdings has little historical financial data on which to base its plans for future operations. Management will have to budget capital investment and expenses based, in large part, on its expectation of future revenues. If those expectations are not met, LD Holdings may exhaust its capital resources before it achieves operational stability. Corporate Strategy LD Holdings, Inc., (Symbol LDHL), has adopted a business model that seeks to capitalize on the massive transfer of generational assets as the “Baby-Boomer” generation transitions from the ownership of small businesses into retirement.The Baby-Boomer generation is represented by individuals born between 1946 and 1964.There are currently about 80 million Boomers in this age group. Over the next 20 years as these Baby-Boomers are retiring, there are going to be businesses worth trillions of dollars that need to be sold by this Boomer generation.Baby-Boomers make up at least 25% of the population in every state except Utah. Historically, the sellers typically wanted to provide minimal or no financing to the buyer.These types of transactions were too large for most individuals to finance, too risky for banks based upon the company’s individual merits (as opposed to the buyer’s personal balance sheet) and too small to interest most institutional investors (hedge funds and private equity groups) to consider.The lack of liquidity made it difficult to raise funds privately from anyone but relatives. The company seeks to take a seemingly negative funding situation and turn it into a positive one.Many of these Baby Boomer businesses being sold, whether the sellers want to or not, will be forced to provide a major portion, or all, of the financing in order to sell their businesses or will be forced to sell them below their true market value in order to get the business sold. The company plans to focus its efforts on becoming a “known buyer” of small companies that meet its acquisition criteria, which it intends to widely distribute to business sellers directly and to others on its websites.The 5-Year Plan is to accumulate at least 45 of these small companies and to slowly meld them into cohesive business units whenever possible.Using $10 million of revenues as an average, this will result in consolidated total revenues of $420 Million by the end of the 5-Year Plan. The company’s objective, through aggressive use of the Internet, is to put an outside investor base in place that shares the company’s vision and objectives while the search for acquisitions is being conducted.The company will stress on its affiliated websites and in its investor information that it is looking for long-term investors who are willing to hold their positions for a year or more. 3 In our first full year of operations, the company plans to acquire at least 3 companies with $25 million sales and EBIT of $2.5 million.At 15 x EBIT, this would place a market capitalization of $37 million on the company.In order to accomplish its objectives, and as explained in this Business Plan, the company has developed a 5-Step Process. Current Business Operations LD Holdings, Inc., (Symbol LDHL), is a Financial and Management Holding Company that has identified a significant business opportunity that will fill a void in the small business world.That void is the sale and transfer of businesses from one generation (the Baby Boomer) to the next. With over 25 million small businesses in the USA and 15 trillion dollars worth of businesses to be sold over the next 15-20 years, there will be many opportunities for wealth generation.The following services will be needed: 1*There will be a need for Marketing, Sales and other Business Services to prepare the businesses for sale. 2*There will be a need for buyers for these businesses. 3*There will be a need for entrepreneur managers to manage these businesses. 4*There will be a need for the financing of these businesses. 5*There will be a need for competent money managers to manage the money of these business sellers. LD Holdings, Inc., as a Financial and Management Holding Company, will take advantage of this opportunity with its two operating divisions under the parent holding company.These divisions are the Financial Services Division (LD Financial, Inc.) and the Operating Division that will manage the portfolio companies in which LD Holdings, Inc. will have varying percentages of ownership. The Financial Services Division (LD Financial, Inc.) will concentrate on businesses with sales between $2 million and $20 million and EBIT between $500,000 and $3 million.This is where the real void exists.Owners of these businesses have a difficult time getting full value because the financing of these companies is too large for most individuals to finance, too risky for banks based upon the company’s individual merits (as opposed to the buyer’s personal balance sheet) and too small to interest most institutional investors (hedge funds and private equity groups) to consider.The lack of liquidity make it difficult to raise funds privately from anyone but relatives. The Financial Services Division provides the following services: 1* The Marketing, Sales and Other Business Services represent specifically target services to position client companies for both sales and profit growth in preparation for their eventual sale.The lead service involves the client company outsourcing some portion of the sales function to us as an Independent Sales Organization (ISO).This enhances the value of the company because it is no longer dependent upon the selling management’s relationship with the company’s customers.We provide this service under a variety of formats and compensation arrangements.Typically, these are long-term joint-venture marketing efforts that result in recurring revenue streams to the company.The auxiliary consulting services provided include helping the client company to finance its growth and to prepare it for sale under the most advantageous terms possible to the client.In many cases, we will participate in the incremental value created. 2*Financial Services will maintain an ongoing data base of businesses for sale.This allows the company to look for synergistic opportunities to combine one or more acquisition candidates at some future date.This database also provides the company with a historical perspective of different industries and distribution channels along with any type of geographical variation in the valuation of businesses.If a business in its data base is acquired by a party other than LD Holdings, then Financial Services will act as an agent in the acquisition and receive a fee. 4 3*Financial Services maintains a database of individuals with specific backgrounds and expertise that will be available for both acquisition evaluation, and strategizing the post-acquisition business model for each potential acquisition candidate, once the financial aspects of the transaction are determined.Particular attention will be given to developing relationships with those entrepreneurs and managers that want to perform in a results-driven environment, which has the associated incentives in place to create personal wealth for them and an above average return for the company’s stockholders.What distinguishes these individuals is that they are looking for a career opportunity and are not focused on just having a job, benefits or entitlements. 4* Financial Services maintains an ongoing data base of investors that share the company’s vision and objectives.The company is looking for long-term investors who are willing to hold their positions for a year or more for superior rates of return.Investors that want to participate in ground floor investment opportunities that the company’s Business Model represents have a special wealth building vehicle available to them.The company’s stock is thinly traded with a relatively small float.This will allow the company to look for synergistic opportunities to combine one or more acquisition candidates at some future date.This database also provides the company with a historical perspective of different industries and distribution channels along with any type of geographical variation in the valuation of businesses.If a business in its data base is acquired by a party other than LD Holdings, then Financial Services will act as an agent in the acquisition and receive a fee. 5* The Wealth Management department of the Financial Services offers both proprietary financial and portfolio management services and has available tightly screened third party sources that offer specific money managers that offer alternative management styles and expertise in certain assets classes.We will generate fee income either on a direct basis or from the referral. Personnel Two of LD Holding's principal's, John R. Ayling, Chairman and CEO, John AlimoExecutive Vice President Business Development , spent a material amount of time working on behalf of the Company during the year. The company expects to hire from time to time, independent consultants and contractors during the stages of implementing our business plan. As the Company grows, it will develop a group of full time employees that will be supplemented with temporary labor. Item 2. Description of Property The Company's executive offices are currently located at 1070 Commerce Drive, Building II, Suite 303, Perrysburg, Ohio 43551. The Company shares a portion of an office complex located at this address with Capital First Corporation, a shareholder of the Company. The Company currently pays rent of $2,500 under a sublease agreement with Capital First for this location. Item 3. Legal Proceedings None. Item 4. Submission of Matters to a Vote of Security Holders None. 5 PART II Item 5. Market for the Registrant's Common Equity, Related Stockholder Matters, and Small Business Issuer Purchases of Equity Securities (a) Market Information The Company's common stock has been quoted on the OTC Bulletin Board under the symbol "LDHL" since November, 2008. Prior to that date, the Company's common stock was quoted on the OTC Bulletin Board under the symbol "LDTI". Set forth below are the high and low bid prices for the fiscal quarters, 2009. The reported bid quotations reflect inter-dealer prices without retail markup, markdown or commissions, and may not necessarily represent actual transactions. Quarter Ended High Bid Low Bid December 31, 2009 $ .02 $.0026 September 30, 2009 $ .028 $.01 June 30, 2009 $ .025 $.01 March 31, 2009 $ .07 $.025 (b) Shareholders On April 15, 2010, there were 165 holders of record of the Company's common stock. (c) Dividends The Company has not paid cash dividends since inception. The Company intends to retain all of its earnings, if any, for use in its business and does not anticipate paying any cash dividends in the foreseeable future. The payment of any future dividends will be at the discretion of the board of directors and will depend upon a number of factors, including future earnings, the success of the company's business activities, capital requirements, the general financial condition and future prospects of the company, general business conditions and such other factors as the board of directors may deem relevant. (d) Recent Sales of Unregistered Securities The Company did not sell any securities during the 4th quarter of 2009 that were not registered under the Securities Act. (e) Repurchase of Equity Securities The Company did not repurchase any of its equity securities that were registered under Section 12 of the Securities Act during the 4th quarter of Item 6. Except for historical information, the Company's reports to the Securities and Exchange Commission on Form 10-K and 10-Q and periodic press releases, as well as other public documents and statements, contain "forward-looking statements" within the meaning of Section 21E of the Securities Exchange Act of 1934.Forward -looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those expressed or implied by the statements. These risks and uncertainties include general economic and business conditions, development and market acceptance of the Company's products, current dependence on the willingness of investors to continue to fund operations of the Company and other risks and uncertainties identified in the Company's reports to the Securities and Exchange Commission, periodic press releases, or other public documents or statements. 6 Readers are cautioned not to place undue reliance on forward-looking statements. The Company undertakes no obligation to republish or revise forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrences of unanticipated events. The selected financial information presented below under the captions "Statement of
